On January 28, 2010 the shareholders of the Rockland Small Cap Growth Fund (“Acquired Fund”) approved an Agreement and Plan of Reorganization (“Reorganization Plan”), which qualified as a tax-free exchange for federal income tax purposes, providing for the transfer of assets and the assumption of liabilities of the Acquired Fund to the Small Cap Growth Fund (“Acquiring Fund”), a newly created series of the Corporation.The Reorganization Plan provided for the acquisition by the Acquiring Fund of all of the assets of the Acquired Fund in exchange solely for the assumption of all of the liabilities of the Acquired Fund and the issuance of shares of the newly created Acquiring Fund distributed pro rata by the Acquired Fund to its shareholders in complete liquidation and termination of the Acquired Fund (“Reorganization”).The Acquiring Fund adopted all of the history of theAcquired Fund. Pursuant to the ReorganizationPlan, each shareholder of the Acquired Fund received shares of the Acquiring Fund with the same net asset value as the shareholder had immediately prior to the Reorganization.On February 1, 2010, the Reorganization was completed and the Acquired Fund had $473,061 of unrealized appreciation on that date.The following table illustrates the specifics of the Reorganization: Acquired Fund Net Assets Shares Issued to Shareholders of Acquired Fund Acquiring Fund Net Assets Combined Net Assets Tax Status of Transfer $- Non-taxable
